Citation Nr: 0002769	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative joint disease of the left knee, status post 
medial arthrotomy, evaluated as 20 percent disabling from 
August 23, 1991 and 30 percent disabling from July 27, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1945 to 
December 1946 and from June 1954 to August 1955.  Discharge 
from the first period of service was "honorable'; discharge 
from the second period was "undesirable".  This appeal 
arises from a March 1992 rating decision of the Houston, 
Texas, regional office (RO) which denied an increased 
evaluation for the veteran's service-connected degenerative 
joint disease of the left knee, status post medial 
arthrotomy, evaluated as 10 percent disabling.  By a rating 
action dated in December 1992, the 10 percent disability 
evaluation assigned to the left knee disability was increased 
to 20 percent, from August 1991.  Thereafter, in a December 
1997 rating action, the 20 percent disability rating was 
increased to 30 percent, from July 1996.

On July 20, 1995, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).

This matter was Remanded by the Board in November 1995 and 
November 1998 for the purpose of obtaining additional medical 
evidence and affording due process to the veteran, and it has 
been returned to the Board for appellate review.

As part of its November 1998 Remand, the Board determined 
that the veteran had raised a claim of service connection for 
left quadriceps atrophy with possible femoral nerve damage, 
and that that claim was inextricably intertwined with the 
issue of an increased evaluation of degenerative joint 
disease of the left knee.  Thereafter, in a rating action 
dated in July 1999, service connection for femoral neuropathy 
of the left leg was granted.  A 20 percent disability rating 
was assigned, effective in October 1997.  There is no longer 
a case in controversy as to that issue to be reviewed by the 
Board.

In its November 1998 Remand, the Board observed that the 
veteran had raised an informal claim for a total disability 
evaluation based upon individual unemployability in his July 
1992 substantive appeal.  The RO was asked to consider the 
veteran's claim for a total disability evaluation based upon 
individual unemployability.  However, a review of the records 
shows that the RO has yet to accomplish this development.  
The issue of the veteran's entitlement to a total disability 
evaluation based upon individual unemployability is not 
inextricably intertwined with the current appeal, and it is 
again referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  For the period prior to July 27, 1996, the veteran's left 
knee disability was manifested by subjective complaints of 
pain and limitation of motion; and objective findings of 
crepitation, degenerative changes, and a range of motion 
between 10 degrees and 90 degrees; anterior drawer and 
Lachman's tests were negative.

2.  For the period from July 27, 1996, the veteran's left 
knee disability is manifested by subjective complaints of 
pain and limitation of motion; and objective findings of 
crepitation, degenerative changes, and a range of motion 
between 10 degrees and 85 degrees; there was no demonstrable 
ligamentous instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's degenerative joint disease of the left 
knee, status post medial arthrotomy, prior to July 27, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's degenerative joint disease of the left 
knee, status post medial arthrotomy, from July 27, 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was granted service connection for 
osteochondritis of the left knee in May 1951.  A 10 percent 
disability evaluation was assigned.

In October 1991, the veteran filed a claim for an increased 
evaluation of his service-connected left knee disability.  He 
stated the residuals of his inservice left knee injury had 
grown progressively worse.  He said his left knee prevented 
him from working as a self-employed roofer.  He indicated he 
had sought treatment through the Houston VA Medical Center 
(VAMC).

Outpatient treatment records from the Houston VAMC dated in 
October 1991 show that the veteran was seen for complaints of 
left knee pain and heart problems.  He reported that the pain 
in his left knee had increased over the past two years.  He 
said the pain was especially bad with weight bearing.  There 
was no evidence of swelling or erythema.  Range of motion of 
the left knee was full.  There was crepitus on extension and 
flexion.  The assessment was degenerative joint disease.

By a rating action dated in March 1992, the evaluation of 10 
percent for the veteran's left knee disability was continued.  
As he had a full range of motion of the left knee, the RO 
found an evaluation in excess of 10 percent would be 
inappropriate.  The RO also concluded that the veteran's 
disabilities were not shown to be of such severity as to 
preclude substantially gainful employment.

In a letter dated in June 1992, C.I. Lowder, M.D., reported 
that she had examined the veteran for complaints of knee 
pain.  She said the veteran had marked decrease in flexion 
and extension of his knees with crepitation and changes 
consistent with significant or severe osteoarthritis.  The 
veteran was noted to be unable to walk any lengthy distance 
due to his disability of the knees.  His problem with his 
knees was found to prevent him from working as a roofer and 
painter.  Dr. Lowder stated that the veteran suffered from 
decreased range of motion, marked crepitation, bony 
enlargements, and joint effusions.

The veteran was afforded a VA orthopedic examination in 
December 1992.  He complained of constant left knee pain.  He 
said the pain prevented him performing his usual work, and 
that he had to use a cane to support his left knee.  He 
stated that he derived no improvement from anti-inflammatory 
medications.  The veteran was ambulatory but used a cane in 
his left hand.  He had a noticeable antalgic gait due to left 
knee pain.  The patella of the left knee had severe crepitus 
with flexion to extension maneuvers.  He had moderate to 
severe quadriceps atrophy.  Medial and lateral joint lines 
were minimally tender.  Anterior drawer and Lachman's tests 
were negative.  Range of motion of the left knee was 10 to 90 
degrees flexion.  The veteran was reluctant to perform active 
extension through the quadriceps due to pain and grinding in 
the patellofemoral joint.  X-rays showed degenerative joint 
disease.  The diagnosis was severe post-traumatic arthritis 
of the left patellofemoral joint with quadriceps atrophy.

In December 1992, the 10 percent disability rating assigned 
to the veteran's service-connected left knee disability was 
increased to 20 percent, effective from August 1991.  
Referencing the loss of range of motion shown on the most 
recent VA examination, the RO determined that the disability 
of the left knee was definitely worse than the 10 percent 
rating that would normally be assigned.  

The veteran was afforded a personal hearing at the RO before 
the undersigned in July 1995.  He maintained he was unable to 
walk more than 100 yards without having to rest.  He 
indicated that his ability to bend or climb stairs was also 
significantly diminished.  He said his functional ability was 
hindered to a greater extent when pain in his knee flared up.  
Since his December 1992 VA examination, the veteran reported 
that he had been to the VA hospital for evaluations of his 
left knee approximately five times.  He stated the 
evaluations were performed for the purpose of renewing his 
medications.

The matter was Remanded by the Board in November 1995 for the 
purpose of obtaining additional medical evidence.  
Specifically, the Board determined that the veteran's 
December 1992 VA examination was too old to evaluate his 
current state of disability.  The RO was requested to afford 
the veteran another VA orthopedic examination to determine 
the nature and severity of his service-connected left knee 
disability.  In doing so, the examiner was to be asked to 
provide an assessment of the veteran's functional loss on use 
or due to flare ups.

In a letter dated in December 1995, the RO asked the veteran 
to furnish the names of all medical care providers who had 
treated him for his left knee disability since 1993.  The 
veteran responded in January 1996 by submitting a release of 
records form for the VA hospital.

Medical records from the Houston VAMC dated from March 1993 
to December 1995 were associated with the claims folder.  In 
November 1993, the veteran was seen for complaints of chronic 
left knee pain.  Pulses in the left leg were intact.  The 
examiner indicated that the veteran was not interested in 
surgery at the present time.  The veteran was given a refill 
prescription for Motrin.  He was seen again in May 1994 to 
get a refill of his prescription.  A physical examination at 
that time showed a range of motion of his left knee to be 
between zero (0) and 90 degrees.  There was also crepitation.  
The assessment was degenerative joint disease of the left 
knee.  An evaluation conducted in February 1995 indicated 
that the veteran was experiencing pain and weakness in his 
left quadriceps, and that he suffered definite degenerative 
joint disease of the knee.  Similar complaints pertaining to 
knee and quadriceps pain were recorded in December 1995.

In July 1996, the veteran was afforded a VA orthopedic 
examination.  He complained of pain, swelling, crepitus, 
giving away, positive theater sign, and an occasional 
catching sensation.  He walked with an antalgic gait favoring 
the left lower extremity.  There was approximately three 
centimeters of atrophy of the left quadriceps.  There was 
some effusion of the left knee.  The knee was stable 
bilaterally with Lachman's and pivot shift.  There was no 
significant booking with varus or valgus stress of the knee.  
Range of motion of the left knee showed a 5 degree extension 
lag but no hyperextension.  The veteran had 81 degrees of 
flexion.  The left knee was enlarged when compared to the 
right.  Significant pain was complained of during the entire 
course of the examination.  X-rays were noted to have shown 
spurring of the superior pole of the patella with condylar 
spurring, marked spurring of the lateral translation of the 
patella with no joint space remaining, and some spurring of 
the lateral condyle.  The impression was moderate 
osteoarthritis of the knee with marked decreased range of 
motion.

Finding that the report of the July 1996 examination failed 
to address the questions presented by the Board in its 
Remand, the RO scheduled the veteran for another orthopedic 
examination in August 1996.  The examiner, who had performed 
the July 1996 examination, indicated that it was obvious that 
the veteran's inservice knee injury in 1946 and subsequent 
knee surgery in 1952 had caused his current knee problems.  
He said the veteran was a candidate for a total knee 
arthroplasty without much further degeneration.  As was 
normal with degenerative joint disease, the examiner stated 
the veteran would experience waxing and waning of symptoms 
especially pain and swelling.  He said giving way as well as 
theater sign were frequently associated with this condition.  
The veteran's degenerative joint disease was observed to 
significantly limit his ability to ambulate, especially when 
trying to get in or out of close spaces requiring flexion of 
the knee greater than 90 degrees.  The veteran's claims 
folder and treatment records since 1993 were unavailable.  
However, the examiner stated that he did not feel that it was 
necessary to obtain those records because the degenerative 
joint disease was obvious by x-ray and physical examination.

In October 1997, a VA physician was asked to review the 
report of the July 1996 VA examination, the claims folder, 
and address specific questions about the veteran's 
musculoskeletal condition.  The physician indicated that he 
was informed by the RO that a physical examination of the 
veteran was not necessary.  However, noting that the claims 
folder had not been made available to the physician's 
assistant who conducted the July 1996 examination, and that 
the physician's assistant was unavailable to dictate an 
addendum to his report, the physician recommended that the 
veteran be afforded another VA examination.  He also observed 
that the findings of the July 1996 examination were probably 
too old for evaluation purposes.

The veteran was afforded a VA muscles examination in October 
1997.  He stated that he had been suffering from left knee 
pain since an inservice injury in 1945, but that the pain had 
grown significantly worse since 1990.  He reported using a 
cane and a brace on his left knee.  He said he experienced a 
flare up of the knee about once a month.  He stated the flare 
up would last about two days, and that he would often use 
crutches during that period.  On examination, the veteran had 
tenderness to palpation of his left knee.  He had difficulty 
with strength assessment.  He was unable to perform adequate 
straight leg raises with resistance.  He did have thigh 
atrophy of approximately three centimeters above the knee.  
There was no obvious effusion.  Range of motion assessment 
revealed a 10 degree extension lag with flexion to 85 degrees 
actively.  There was no obvious instability on the anterior 
posterior drawer noted and no medial or lateral instability 
was appreciated.  X-rays revealed advanced degenerative 
changes.  The veteran's lateral patellofemoral joint space 
was obliterated with osteophytic spurring laterally.  

The impressions were service-connected left knee injury, 
status post medial arthrotomy for meniscal resection with 
subsequent degenerative changes in the knee and possible 
service-connected femoral neuropathy with loss of quadriceps 
muscle strength of two grades of strength.  The examiner 
commented that the veteran's functional loss was significant.  
He said the veteran was unable to ambulate in his household 
without use of a cane.  Further, during flare ups, the 
veteran was observed to be practically bed ridden and had to 
use crutches.  The examiner said he was unsure what component 
of the veteran's disability was related to his knee as 
opposed to his quadriceps weakness.  He said he had requested 
an "EMG MCV" evaluation to assist in the development of 
that question.  The examiner indicated he had reviewed the 
veteran's claims folder in its entirety.  

By a rating action dated in December 1997, the 20 percent 
disability rating assigned to the veteran's degenerative 
joint disease of the left knee, status post medial 
arthrotomy, was increased to 30 percent.  The effective date 
of the increase was July 1996.  A supplemental statement of 
the case was mailed to the veteran that same month.

The matter was Remanded by the Board in November 1998.  As 
referenced above, the Board determined that the veteran had 
raised an implied claim of service connection for left 
quadriceps atrophy with possible femoral nerve damage, and 
that claim was inextricably intertwined with the veteran's 
claim for an increased evaluation.  In addition to developing 
that issue, the RO was also asked to afford the veteran 
another VA orthopedic examination.  The Board determined that 
the report of the veteran's October 1997 VA examination 
failed to adequately address the findings of the U.S. Court 
of Appeals for Veterans Claims (Court) in the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In a letter dated in December 1998, the RO requested the 
veteran to identify all medical care providers that had 
treated him for his left knee or leg disorder since 1995.  
There is no indication that the veteran responded to this 
inquiry.

Medical records from the Houston VAMC dated from February 
1997 to August 1998 were associated with the claims folder.  
Those records show that the veteran was followed for, but not 
limited to, hypertension, degenerative joint disease of the 
left knee, and congestive heart failure.  In November 1997, 
the veteran underwent electromyography (EMG)/nerve conduction 
velocity (NCV) testing.  The examiner indicated that the 
study was incomplete due to the fact that the veteran was on 
Coumadin.  With that in mind, the interpretation was noted to 
show evidence of mixed sensory motor peripheral neuropathy in 
the bilateral lower extremities.  An evaluation for femoral 
neuropathy was not performed because such a test was usually 
done by needle stimulation.  A November 1997 EMG showed 
weakness of the left quadriceps.

The veteran was afforded a VA orthopedic examination in July 
1999.  Since injuring his knee in 1944, the veteran stated he 
had been having increased episodes of weakness in his left 
leg causing occasional falls.  He said he walked with a cane 
and took Tylenol for his discomfort.  He endorsed pain along 
the anterior aspect of his knee with occasional pain up into 
the thigh and hip.  He complained of having diminished 
sensation across the anterior aspect of the thigh.  In this 
regard, the examiner noted that an EMG/NCV evaluation 
performed in June 1999 had shown left femoral neuropathy.

On physical examination, the veteran had two centimeters of 
thigh atrophy on the left compared to the right.  He had two 
plus out of five extensor strength in the knee (active 
extension with limitation of gravity).  He had diminished 
sensation through the femoral nerve distribution.  He had 
tenderness to palpation over the anterior aspect of the knee 
along the medial and lateral joint lines.  Range of motion of 
the knee from full extension to 130 degrees of flexion was 
symmetrical with that of the right and, therefore, not 
considered to be abnormal.  The veteran had crepitation with 
passive range of motion of the knee.  There was no obvious 
instability.  X-rays showed degenerative changes most notable 
in the patellofemoral and medial joint spaces.  The 
impression was status post patellofemoral arthritis, medial 
compartment arthritis, status post arthrotomy, and left 
femoral neuropathy.  

The examiner stated that the veteran's current disability 
reflected a combination of age-related progressive 
degenerative change in the knee, accelerated by a service-
connected injury, as well as progressive weakness, increased 
fatigability, and incoordination along with weakened movement 
caused by thigh atrophy and weakness secondary to his femoral 
nerve injury.  The examiner indicated that the pain in the 
veteran's left knee was related to the arthritic changes in 
his knee and did significantly limit his functional ability 
when the left leg was used repeatedly over a period of time.  
The weakened movement, excess fatigability, and 
incoordination were found to be most likely a result of the 
veteran's femoral neuropathy.

In July 1999, the 30 percent disability rating assigned to 
the veteran's degenerative joint disease of the left knee, 
status post medial arthrotomy, was continued.  Even 
considering the veteran's complaints of pain and the 
functional limitation caused by said pain during periods of 
repeated use, the RO held that evidence supporting a higher 
disability rating had not been shown.  A supplemental 
statement of the case was mailed to the veteran that same 
month.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1999).

38 C.F.R. § 4.45 (1999) provides that factors of disability 
of the joints reside in the reductions of their normal 
excursion of movements in different planes.  Consideration is 
to be given to the following conditions:  (a) less movement 
than normal; (b) more movement than normal; (c) weakened 
movement; (d) excess fatigability; (e) incoordination and 
impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing or weightbearing.

A.  Prior to July 27, 1996

For the period from August 23, 1991 to July 26, 1996, the 
veteran's service-connected degenerative joint disease of the 
left knee, status post medial arthrotomy, was evaluated as 20 
percent disabling.  Under Diagnostic Code 5260, where flexion 
is limited to 30 degrees, a 20 percent rating evaluation will 
be assigned.  A 30 percent disability evaluation will be 
assigned when flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for limitation of extension of the leg.  
When extension is limited to 15 degrees, a 20 percent 
evaluation is assignable.  Where extension is limited to 20 
degrees, a 30 percent evaluation is assignable.  Where 
extension is limited to 30 degrees, a 40 percent rating will 
be assigned.  38 C.F.R. § 4.71, Plate II shows normal 
extension to be to zero degrees and normal flexion to be to 
140 degrees.  

Upon review of the claims file, the Board finds that an 
evaluation in excess of 20 percent prior to July 27, 1996 was 
not warranted.  As noted above, the veteran's December 1992 
VA examination report shows that the ranges of motion of the 
left knee were between 10 and 90 degrees.  Similar findings 
are contained in the medical records that were received from 
the Houston VAMC dated from March 1993 to December 1995.  A 
May 1994 physical examination showed a range of motion of the 
left knee to be between zero (0) and 90 degrees.

The Board recognizes that the report of the December 1992 
orthopedic examination revealed that the patella of the left 
knee had severe crepitus with flexion to extension maneuvers.  
There was also an indication that the veteran was reluctant 
to perform active extension through the quadriceps due to 
pain and grinding in the patellofemoral joint.  However, 
despite the foregoing, the Board finds there was no medical 
evidence of any degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination, nor was there any suggestion of pain that 
significantly limits functional ability during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In other words, the 
medical evidence does not support a rating in excess of 20 
percent prior to July 27, 1996 under Diagnostic Code 5260 or 
5261.  The Board finds that the weight of the evidence 
establishes that the veteran's degenerative joint disease of 
the left knee, status post medial arthrotomy, was properly 
rated 20 percent disabling at that time.

The Board has considered whether a separate rating for 
instability could have been assigned prior to July 27, 1996, 
that is, separate from the limitation of motion that the 
veteran has in his left knee due to arthritis.  VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994) (the Court held that 
separate disability ratings are possible in cases where the 
veteran has separate and distinct manifestations from a 
single disease entity.)  In this regard, the Board notes that 
the December 1992 VA examination report specifically 
indicated that anterior drawer and Lachman's tests were 
negative.  The records from the Houston VAMC also contained 
no medical findings of instability of the left knee for the 
period between August 23, 1991 and July 27, 1996.  A separate 
evaluation under Diagnostic Code 5257 would not have been 
warranted.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  There was no basis for referral by the 
RO for consideration of an extra-schedular evaluation, 
however, as the service-connected left knee disorder was not 
shown to have resulted in marked interference with employment 
or frequent periods of hospitalization, or to have otherwise 
presented an exceptional or unusual disability picture, 
during the period under review.

B.  From July 27, 1996

Following the veteran's July 1996 VA orthopedic examination, 
the veteran's service-connected degenerative joint disease of 
the left knee, status post medial arthrotomy, was assigned a 
30 percent disability rating.  Again, under Diagnostic Code 
5260, where flexion is limited to 15 degrees, a 30 percent 
rating evaluation will be assigned.  This is the maximum 
disability rating that may be assigned under this code.  
Therefore, an increased disability evaluation under 
Diagnostic Code 5260 is not possible.  

As previously referenced, Diagnostic Code 5261 provides for 
limitation of extension of the leg.  When extension is 
limited to 20 degrees, a 30 percent evaluation is assignable.  
Where extension is limited to 30 degrees, a 40 percent rating 
will be assigned.  During the October 1997 VA examination, 
the veteran exhibited his most limited range of motion of the 
left knee from 10 to 85 degrees with painful motion.  When 
compared with standard range of knee motion (0 to 140 
degrees, see 38 C.F.R. § 4.71, Plate II), the veteran's 
limitation of knee motion, even considering his complaints of 
pain and functional impairment due to pain with repeated use, 
is not shown to be more than moderate.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this regard, the Board notes that 
the weakened movement, excess fatigability, and 
incoordination experienced by the veteran were felt to be 
attributable to his service-connected femoral neuropathy, 
which is separately evaluated.  The weight of the evidence 
establishes that the veteran's degenerative joint disease of 
the left knee, status post medial arthrotomy, is properly 
rated as 30 percent disabling at this time.

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
40 percent disability rating is warranted where the knee is 
ankylosed in flexion between 10 and 20 degrees.  The Court 
has defined ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The medical evidence does not 
indicate that the veteran's left knee is ankylosed, and it is 
clear that it is not immobilized since the most recent VA 
examination showed a range of motion from zero to 130 
degrees.  The criteria for an increased rating under 
Diagnostic Code 5256 have not been met.

The Board has again considered assigning a separate rating 
for instability, that is, separate from the limitation of 
motion that the veteran has in his left knee due to 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).  However, the evidence of records contains no 
medical findings of instability of the left knee at any time 
in the past.  A separate evaluation under Diagnostic Code 
5257 is therefore unwarranted.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
left knee disorder does not result in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to the level of disability of his 
service-connected condition.


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected degenerative joint disease of the left knee, status 
post medial arthrotomy, prior to July 27, 1996 is denied.

Entitlement to a rating in excess of 30 percent for service-
connected degenerative joint disease of the left knee, status 
post medial arthrotomy, from July 27, 1996 is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

